          Case 1:18-cv-10955-AJN Document 45 Filed 12/09/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK

MALIBU MEDIA, LLC,                                  )
                                                    )
        Plaintiff,                                  )   Civil Case No. 1:18-cv-10955-AJN
                                                    )
v.                                                  )
                                                    )
ANDREW WONG,                                        )
                                                    )
        Defendant.                                  )
                                                    )

                     MOTION FOR ENTRY OF FINAL DEFAULT JUDGMENT
                          AGAINST DEFENDANT ANDREW WONG

        Plaintiff, Malibu Media, LLC (“Plaintiff”), by and through undersigned counsel, and

pursuant to Fed. R. Civ. P. 55, and Local Rule 55.2, hereby files its Motion for Entry of Final

Default Judgment (“Motion”) against Defendant, Andrew Wong (“Defendant”), and in support

thereof, states:

         1.        This is a case for copyright infringement arising under United States Copyright Act

 of 1976, as amended, 17 U.S.C. §§ 101 et seq. (the “Copyright Act”).

         2.        This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

 1331 (federal question); and 28 U.S.C. § 1338 (patents, copyrights, trademarks and unfair

 competition).

         3.        Plaintiff used proven IP address geolocation technology which has consistently

 worked in similar cases to ensure that Defendant’s acts of copyright infringement occurred using

 an Internet Protocol address (“IP address”) traced to a physical address located within this

 District, and therefore this Court has personal jurisdiction over defendant because (i) Defendant

 committed the tortious conduct in this State, (ii) Defendant resides in this State, and/or (iii)

 Defendant has engaged in substantial and not isolated business activity in this State.
            Case 1:18-cv-10955-AJN Document 45 Filed 12/09/19 Page 2 of 4



        4.      Indeed, Defendant resides in the State of New York at 109 Ludlow Street, Apt. 19,

 New York, NY. 10002.

        5.      On November 23, 2018, Plaintiff filed its Complaint in this action [CM/ECF 1].

        6.      On July 09, 2019, Plaintiff filed its Amended Complaint [CM/ECF 25]. A true and

 correct copy of the Operative Pleadings are attached hereto as Composite Exhibit “A”.

        7.      Service of summons and Amended Complaint was obtained as follows:

                Defendant                     Date of Service, Type of Service

                Andrew Wong                   September 25, 2019, Service via Posting
                                              October 22, 2019, Service via Certified Mail

       8.       Pursuant to New York Civil Practice Law and Rules §312-A, a Court may permit

alternate service if service of process has not been successful. In this instance, the Court ordered

[CM/ECF 33] alternate service by-way-of posting a summons and copy of the Amended Complaint

at his last known address and sending a copy by registered or certified mail, return receipt

requested, and delivery restricted to the addressee at his last known address.

       9.       The Affidavits of Service [CM/ECF 36, 38 and 40] detail that Defendant was served

in the methods described above. True and correct copies of the Affidavits of Service are attached

hereto as Composite Exhibit “B”. Thus, service is appropriate.

       10.      Defendant has failed to plead or otherwise defend himself against Plaintiff’s

Amended Complaint.

        11.     A Clerk’s Certificate of Default was issued as to Defendant Andrew Wong on

 December 4, 2019 [CM/ECF 44]. A true and correct copy of the Clerk’s Default is attached hereto

 as Exhibit “C”.

        12.     Defendant is not an infant, an incompetent person or in active military service. See

 Decl. of Kevin T. Conway, Esq.

                                                 2
         Case 1:18-cv-10955-AJN Document 45 Filed 12/09/19 Page 3 of 4



        13.    This Motion is based on the allegations in Plaintiff’s Amended Complaint.

Defendant has admitted all of the facts alleged therein by failing to plead or otherwise respond to

the Amended Complaint. See, e.g., Malibu Media, LLC v. Ofiesh, No. 1:16-CV-202 (FJS/DEP),

2017 U.S. Dist. LEXIS 93463, at *3 (N.D.N.Y. June 19, 2017); Greyhound Exhibitgroup, Inc. v.

E.L.U.L. Realty Corp., 973 F.2d 155, 158 (2d Cir. 1992) (citation omitted); see also Granite

Music Corp. v. Ctr. St. Smoke House, Inc., 786 F. Supp. 2d 716, 726 (W.D.N.Y. 2011) (citation

omitted).

        14.    This Motion is further based on the facts attested to in the Declaration of Kevin T.

Conway, Esq., and the record of the proceedings and papers on file herein. These materials are

sufficient to justify the requested relief.

        WHEREFORE, Plaintiff, Malibu Media, LLC, respectfully requests entry of a final

judgment as a result of default in favor of Plaintiff and against Defendant, Andrew Wong, in the

form of the Proposed Final Default Judgment and Permanent Injunction attached hereto, and for

such other and further relief this Court deems just and proper.

Dated: December 9, 2019                              Respectfully submitted,



                                                     By: /s/ Kevin T. Conway
                                                     Kevin T. Conway, Esq. (KC-3347)
                                                     80 Red Schoolhouse Road, Suite 110
                                                     Spring Valley, New York 10977
                                                     T: 845-352-0206
                                                     F: 845-352-0481
                                                     E-mail: ktcmalibu@gmail.com
                                                     Attorney for Plaintiff




                                                3
         Case 1:18-cv-10955-AJN Document 45 Filed 12/09/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on December 9, 2019, I electronically filed the foregoing document

with the Clerk of the Court and all parties using the CM/ECF system. Participants in the case who

are registered CM/ECF users will be served by the CM/ECF system.

       I further certify that some of the participants in the case are not CM/ECF users. I have

mailed the foregoing document via U.S. Mail to the persons set forth in the Service List below.


                                            By: /s/ Kevin T. Conway
                                            Kevin T. Conway, Esq.


Service List

Andrew Wong
109 Ludlow Street
Apt. 19
New York, NY. 10002




                                                4
